DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
No claims are amended; Claims 28-32 were previously withdrawn. 
Applicant’s arguments, see pp. 7-8, filed 09/08/2021, with respect to claims 22-27, 33 have been fully considered and are persuasive.  The 103 rejection of 06/09/2021 has been withdrawn. 
Election/Restrictions
Claims 22-27, 33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 22-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches a device for handling a semiconductor wafer in an epitaxy reactor, comprising: a susceptor; longitudinal holes extending through the susceptor; a wafer lifting shaft; wafer lifting pins made of silicon carbide, which are guided through the longitudinal holes; a susceptor carrying shaft; susceptor carrying arms; susceptor support pins; guide sleeves, which are anchored in the susceptor carrying arms; and guide elements consisting of quartz and slidable within the guide sleeves, which protrude upwardly from the guide sleeves and, at upper ends thereof, have bores into which the wafer lifting pins are inserted, and which can be raised and lowered together with the wafer lifting pins by means of the wafer lifting shaft, wherein the guide elements have a different thermal expansion as compared to the wafer lifting pins. 
However the prior art of record fails to disclose as a combination the wafer lifting pins and guide elements are dimensioned such that the wafer lifting pins are connected to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100212594, US 20070159615 discloses a lift pin assembly with guide elements and lift pins but not connected at high temperature, US 20100187777,  JP411204430A discloses a lift pin assembly with guide elements and lift pins connected but no materials disclosed or temperatures mentioned and no susceptor shaft or arms (instead a chuck), US 10195704, US 20050000450. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718